Spofford, J.
(Voorhies, J., dissenting.) Upon a reconsideration of this case, a majority of the court have become satisfied that the judgment formerly rendered should be changed.
The defendants treated with 8. B. Bullock, as the person who had control of this particular asset of the dissolved partnership of B. T. Wheeler &, Go.
*336At Bullock's request, they placed the funds which they had collected from the claim, to the credit of Dwight Durkee, the plaintiff, and notified him thereof in a letter, stating that the amount was “ subject to his order.” After that, they had no right to divert the fund without his assent. The only way for them to exonerate themselves from liability to the plaintiff, would be to show that they had obeyed his instructions with regard to the disposition of the fund.
They have not done so. He directed them to invest the amount they had to his credit, “in a seventy day bill, as requested and directed by Mr. 8. B. Bullock, in a late communication.” Bullock's communication, written two days earlier, requested them to invest the amount in their own bill on Frost & Forest, New York, at seventy days, favor of James 8. Phelps, and remit the same to him.
They do not pretend to have paid the slightest attention to this joint request of the party with whom they had constantly corresponded and dealt, as the person who had the rightful control of the claim, and of his new partner, the plaintiff, Durkee, to whose credit they had put the sum on their books, notifying him of the same.
They are, therefore, liable to the plaintiff. There is no evidence that he ratified what they say they have done with the funds. The alleged payment was upon an order of Wheeler, not directed to them, but to a legal firm out of whose control the funds had passed. It is not pretended that either Bullock or Durkee authorized this diversion of the fund. The defendants, themselves, were conscious that it was a departure from the usual course of commercial .dealings, for they took advice about paying the money on Wheeler's order to Wolfe & Singleton, and finally said that “ they knew Wheeler^ & Go. trusted in them, and would pay the draft; they supposed it would be all right, and if it was not right, they would make it so.”
It is therefore ordered, that the judgment heretofore rendered by this court in this cause, be set aside. , And it is further ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.